Title: From Thomas Jefferson to Bernard Peyton, 3 September 1824
From: Jefferson, Thomas
To: Peyton, Bernard

Dear SirMonticello
Sep. 3. 24.Your two favors of the 28th from Washington, and 30th from Richmd are recieved. I am indeed sorely and deeply wounded by the result of my late sollicitn for you. I had though it’s success as certain as that the sun will rise tomorrow. I asked it as for myself, and with more interest and pressure than if it has been for myself. placing it then on this ground, I thought that neither on public nor private considerations, it would be refused to me. as respects the public, I supposed that 60. years of faithful service would weigh with them as much as a broken leg: and that six and forty years, not of friendship merely, but of affection and service warm from the heart, would have kindled as kind feelings as a transient acquaintance with my competitor. it was the first opportunity too I had ever given of obliging me. I have miscalculated, and shall better understand my place hereafter.—I have burnt your letter of the 28th as requested, be so kind as to burn this. I wish that this cloud, arisen between two old friends, may, by any accident of your death, become known to none but you & myself: and further that I may keep within my own power the correction of my hard feelings, if I should find them to be unjust. I do not believe they are. there will still be another chance, under another reign, of being useful to you, no occasion for which shall ever be pretermitted. repeating my prayer to burn this letter, I add my condolances and assurances of affection.Th: J.